Motions to dismiss appeals denied on condition that appellant perfect the appeals for the January, 1935, term (for which term they are set down) and be ready for argument when reached; otherwise, motions to dismiss appeals granted, with ten dollars costs in each case. Plaintiff may make an abbreviated case without any assistance. (Derby v. General Electric Co., 208 App. Div. 529; National Fire Insurance Co. v. Shearman, 223 id. 127; Martin v. Donnelly, Id. 353; Moran v. Rainbow Appliance Corporation, 225 id. 587; Matter of Coyle v. Howell, Fields & Goddard, Inc., 228 id. 388; Matter of MacConel v. Union Coal & Ash Co., 230 id. 336.) Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.